DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s Amendment filed on 11/14/2022 in which claims 1, 5, 7, 61, 65 and 67 have been amended, claims 2-4, 6, 8-60, 62-64 and 66 have been canceled and entered of record.
Claims 1, 5, 7, 61, 65 and 67 have been amended and claims 2-4, 6, 62-64, and 66 have been canceled to overcome the drawing objections. Based on the amended and the canceled claims, the objections to the drawing are withdrawn.
Claims 1, 5, 7, 61, 65 and 67 have been amended and claims 2-4, 6, 62-64, and 66 have been canceled to overcome the claim objections.  Based on the amended and the canceled claims, the objections to the claims are withdrawn.
Claims 1, 5, 7, 61, 65 and 67 have been amended and claims 2-4, 6, 62-64, and 66 have been canceled to overcome the rejections under 35 U.S.C. 112(a).  Based on the amended and the canceled claims, the rejections under 35 U.S.C. 112(a) are withdrawn.
Claims 1 and 61 have been amended to overcome the rejections under 35 U.S.C. 112(b).  Based on the amended claims, the rejections under 35 U.S.C. 112(b) are withdrawn.
Claims 1, 5, 7, 61, 65 and 67 are presented for examination.
Election/Restrictions
Claims 1, 5, 7, 61, 65 and 67 are amended with limitations directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
	The applicant had elected Species I direct toward hydra power cord as shown in figures 6A, 6C, 6D, 6E, 6F, 6G, and 6H.  However, the amendment on November 14, 2022 direct toward different invention including an Automatic Transfer Switch (ATS) and its occupancy space in an equipment rack as shown in Fig. 27C (cited on page 6 in the applicant’s remark on November 14, 2022).  The original elected invention did not include Fig. 27C.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, the newly added limitations in claims 1, 5, 61, and 65 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 61, 65 and 67 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapel et al., US Patent Publication 2012/0181869; hereinafter “Chapel”.
Regarding claim 1, Chapel discloses a multi-head power cord apparatus (Fig. 6), comprising: 
[[a switch unit having a first input for receiving a first power signal via a first power cord extending between said switch unit and a first power source, a second input for receiving a second power signal via a second power cord extending between said switch unit and a second power source, an output for providing a power signal to a connected load, and a switch for selectively connecting one of said first and second inputs to said output depending on a power signal status of at least one of said first and second power signals, said switch unit being adapted for mounting in an equipment rack free from occupying any equipment rack space of said equipment rack;]] (these limitations are withdrawn from consideration as mention above)
a first power cord portion (Fig. 6, left side of the Sheathed or Molded cord) terminating in a first coupler (Fig. 6, male plug of the Sheathed or Molded cord) [[for coupling to said outlet of said switch unit]] (this limitation is withdrawn from consideration as mention above); 
second (Fig. 6, right side of the Sheathed or Molded cord connected to connector 2) and third (Fig. 6, right side of the Sheathed or Molded cord connected to connector 3) power cord portions terminating in respective second (Fig. 6, 2) and third couplers for (Fig. 6, 3) coupling to electronic equipment [0198]; 
at least one junction assembly (Fig. 6, Molded Divider And Splice Module) for electronically interconnecting said first power cord portion to each of said second and third power cord portions (Fig. 6, Molded Divider And Splice Module connected between 1, 2, and 3) free from any intervening electronic equipment associated with said junction for altering an electronic power signal communicated between said first power cord portion and said second and third power cord portions (Fig. 6, Molded Divider And Splice Module, splicing a cable mean connecting between two cable without any additional electronic component to alter power signal from one part of the cable to the other part of the cable).

    PNG
    media_image1.png
    507
    754
    media_image1.png
    Greyscale

Regarding claim 5, Chapel discloses the apparatus as set forth in Claim 1 above, Chapel further discloses said apparatus includes one or more additional power cord portions (Fig. 6, 4), different than said second and third power cord portions (Fig. 6, 4 is different from 2 and 3), that are electrically interconnected to said first power cord portion (Fig. 6, left side of the Sheathed or Molded cord connected to connector 2). 
Regarding claim 7, Chapel discloses the apparatus as set forth in Claim 1 above, Chapel further discloses said junction comprises a power cord branch point (Fig. 6, Molded Divider And Splice Module) where a conductor strand of said first power cord portion branches to form conductor strands of each of said second and third power cord portions so as to define a continuous electrical connection between said first coupler and each of said second and third couplers (Fig. 6, Molded Divider And Splice Module, splicing a cable mean connecting between two cable without any additional electronic component to alter power signal from one part of the cable to the other part of the cable, and the Fig. 6 shows connectors 2 and 3 are spliced with connector 1).
Regarding claim 61, Chapel discloses a multi-head power cord method (Fig. 6), comprising: providing a multi-head power cord (Fig. 6) comprising a first power cord portion (Fig. 6, left side of the Sheathed or Molded cord) terminating in a first coupler (Fig. 6, 1) for coupling to a power port of a power source (Fig. 5) [0198], second (Fig. 6, right side of the Sheathed or Molded cord connected to connector 2) and third power cord portions (Fig. 6, right side of the Sheathed or Molded cord connected to connector 3) terminating in respective second (Fig. 6, 2) and third couplers (Fig. 6, 3) for coupling to electronic equipment [0198], at least one junction assembly (Fig. 6, Molded Divider And Splice Module) for electronically interconnecting said first power cord portion to each of said second and third power cord potions (Fig. 6, Molded Divider And Splice Module connected between 1, 2, and 3) free from any intervening electronic equipment associated with said junction for altering an electronic power signal communicated between said first power cord portion and said second and third power cord portions (Fig. 6, Molded Divider And Splice Module, splicing a cable mean connecting between two cable without any additional electronic component to alter power signal from one part of the cable to the other part of the cable); 
[[providing a switch unit having a first input for receiving a first power signal via a first power cord extending between said switch unit and a first power source, a second input for receiving a second power signal via a second power cord extending between said switch unit and a second power source, an output for providing a power signal to a connected load, and a switch for selectively connecting one of said first and second inputs to said output depending on a power signal status of at least one of said first and second power signals; 
mounting said switch unit in an equipment rack free from occupying any equipment rack space of said equipment rack; and]] (these limitations are withdrawn from consideration as mention above)
connecting said first coupler (Fig. 5) [0198] [[to said outlet of said switch]] (this limitation is withdrawn from consideration as mention above); and connecting each of said second and third couplers to respective pieces of said electronic equipment [0198].
Regarding claim 65, Chapel discloses the method as set forth in Claim 61 above, Chapel further discloses said multi-head power cord includes one or more additional power cord portions (Fig. 6, 4), different than said second and third power cord portions (Fig. 6, 4 is different from 2 and 3) that are electrically interconnected to said first power cord portion (Fig. 6, left side of the Sheathed or Molded cord connected to connector 2).
Regarding claim 67, Chapel discloses the method as set forth in Claim 61 above, Chapel further discloses said junction comprises a power cord branch point (Fig. 6, Molded Divider And Splice Module) where a conductor strand of said first power cord portion branches to form conductor strands of each of said second and third power cord portions so as to define a continuous electrical connection between said first coupler and each of said second and third couplers (Fig. 6, Molded Divider And Splice Module, splicing a cable mean connecting between two cable without any additional electronic component to alter power signal from one part of the cable to the other part of the cable, and the Fig. 6 shows connectors 2 and 3 are spliced with connector 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836